Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed 08/03/2022 in response to the Office Action of 02/03/2022 is acknowledged and has been entered.
	Applicant has elected (A) the combination of a proteomics database, a transcriptomics database, surface proteomics analysis of the tumor sample, and flow cytometric analysis of the tumor sample; (B) the combination of the Human Protein Atlas (HPA), the Human Proteome Map (HPM), and the Proteomics Database; (C) the combination of all of the vital tissues identified in Claim 11; (D) the combination of the tumor samples recited in claim 14.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 1-14 are pending in the application. Claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.

4.	Claims 1-11 and 13-14 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e), 120, 121 and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugioka et al. (US 20090203538, published on 08/13/2009).
Claims 1-5, 7-10 and 13 are herein drawn to a method for identifying a tumor surface antigen comprising: i) identifying a plurality of cell-surface expressed proteins in a tumor sample; and ii) identifying a tumor surface antigen from said plurality of cell-surface expressed proteins wherein said tumor surface antigen has: a) an expression level in the tumor sample higher than its expression level in a normal sample of the type of tissue from which the tumor is derived; and b) an expression level in a normal tissue sample that is no more than one standard deviation above the normal peak of the protein expression level distribution of the normal tissue sample.
	Sugioka et al. teach a method of identifying antigens comprises the steps: 1) preparing a plurality of antibodies recognizing cell surface antigens; 2) bringing each of the antibodies into contact with cells of the same kind; 3) analyzing each cell after step 2) by flow cytometry so as to obtain data showing the reactivity between the antibody and the cell surface; 4) comparing the obtained data and classifying antibodies based on the similarity of the data; 5) selecting one or several antibodies from each antibody group formed in the step 4) and identifying an antigen thereof; and 6) associating the antigens identified in the step 5) with an antibody group, based on the estimation that antigens to antibodies belonging to the same antibody group are identical or have high relationship; see entire document, e.g. abstract, [0028-0034], [0404], claims 26-32. Sugioka et al. teach the antibody binds to a tumor surface antigen; see [0932].
	For claims 2-4 and 8-10, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  
	For claim 7, Sugioka et al. teach determining the mRNA expression level of the tumor surface antigen; see [0638], [0669].
	For claim 13, Sugioka et al. teach the tumor is acute myelocytic leukemia (AML); see [0573], [0579], [0785].

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka et al. (US 20090203538, published on 08/13/2009) in view of Wang et al. (US 20160108108, published on 04/21/2016).
	Claim 6 is herein drawn to the method of claim 1, wherein the proteomics database is Human Protein Atlas (HPA).
	Claim 11 is herein drawn to the method of claim 1, wherein the normal tissue is liver tissue.
	Claim 14 is herein drawn to the method of claim 1, wherein the tumor sample is THP1 cell.
	The teachings of Sugioka et al. have been set forth in the above rejection of claims 1-5, 7-10 and 13 under 35 U.S.C. 102(a)(1). Sugioka et al. further teach reference tissue sample (see [0668]) and tissues from liver cancer (see [0666]. Sugioka et al. teach acute myelocytic leukemia (AML) clinical specimen; see [0537].
	Although Sugioka et al. do not expressly state normal liver tissue, given that Sugioka et al. teach reference tissue sample and tissues from liver cancer; it would be obvious to one of ordinary skill in the art to use normal liver tissue as reference tissue sample.
	Sugioka et al. do not teach Human Protein Atlas and THP1 cell.
	However, these deficiencies are remedied by Wang et al.
	Wang et al. teach Human Protein Atlas of antibody-based profiling for proteins analysis; see entire document, e.g. [0108]. 
	Wang et al. teach leukemia cell line THP1; see [0050].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to modify the method of Sugioka et al. with the Human Protein Atlas and THP1 cells of Wang et al. to arrive the claimed invention, because simple substitution of the flow cytometry analysis for Human Protein Atlas of antibody-based profiling of proteins analysis, and simple substitution of the one leukemia sample of Sugioka et al. for another leukemia sample (THP1 cells) of Wang et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the flow cytometry analysis for Human Protein Atlas of antibody-based profiling of proteins analysis, and simple substitution of the one leukemia sample of Sugioka et al. for another leukemia sample (THP1 cells) of Wang et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642